UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

tec 8 Qfoalen

 

 

JOSE RAMIREZ,
Plaintiff,
ORDER OF DISMISSAL
Vv.
19 CV 7897 (VB)
NUVASIVE, INC.,
Defendant.

eee - x

 

 

The Court has been advised that the parties have settled this case. Accordingly, it is
hereby ORDERED that this action is dismissed without costs, and without prejudice to the right
to restore the action to the Court’s calendar, provided the application to restore the action is
made by no later than March 30, 2020. To be clear, any application to restore the action must be
filed by March 30, 2020, and any application to restore the action filed thereafter may be denied
solely on the basis that it is untimely.

All other deadlines, scheduled conferences, or other scheduled court appearances are
cancelled. Any pending motions are moot.

Dated: February 27, 2020
White Plains, NY

SO ORDERED:

Vit.

Vincent L. Briccetti
United States District Judge

 
